         Case 1:20-cr-00014-RMB Document 35 Filed 12/08/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-----------------------------------x
                                   :
UNITED STATES OF AMERICA
                                   :
               - v. -                            ORDER
                                   :
LEONARDO BAUTISTA,
                                   :             20 Cr. 014 (RMB)

                   Defendant.             :

-----------------------------------x


             WHEREAS,    defendant    LEONARDO     BAUTISTA    requests   to

schedule a proceeding to enter a guilty plea before a Magistrate

Judge;

             WHEREAS, the ongoing COVID-19 pandemic necessitates that

the proceeding take place remotely;

             WHEREAS, the Court understands that the Magistrate Judge

on duty shall hear the defendant’s plea by telephone because

videoconferencing is not reasonably available;

             WHEREAS, the CARES Act and findings made by the Judicial

Conference of the United States and Chief Judge Colleen McMahon of

the Southern District of New York allow for guilty pleas to be

taken by phone or video, subject to certain findings made by the

District Judge;
         Case 1:20-cr-00014-RMB Document 35 Filed 12/08/20 Page 2 of 2



             THE COURT HEREBY FINDS, that because the defendant has

consented to proceeding remotely, and for the reasons set forth on

the record during the November 18, 2020 status conference in this

matter, the plea cannot be further delayed without serious harm to

the interests of justice.



SO ORDERED:

Dated:       New York, New York
             ___________, 2020

                                    ________________________________
                                    THE HONORABLE RICHARD M. BERMAN
                                    UNITED STATES DISTRICT JUDGE
                                    SOUTHERN DISTRICT OF NEW YORK




                                      2
